Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 1 of 15




                         Exhibit A
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 2 of 15



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 9:19-cv-81160

   APPLE INC.,

                      Plaintiff,

           v.

   CORELLIUM, LLC,

                      Defendant.




                      APPLE INC.’S FIRST SET OF INTERROGATORIES
                           TO DEFENDANT CORELLIUM, LLC

          Pursuant to Federal Rules of Civil Procedure 26 and 33, Plaintiff, Apple Inc. (“Apple”)

   submits its First Set of Interrogatories to Defendant Corellium, LLC (“Corellium”). Defendant

   Corellium shall respond to these Interrogatories in writing and under oath, in accordance with the

   Definitions and Instructions contained herein, within thirty (30) days of service, or such other

   time as the parties may agree, pursuant to the Federal Rules of Civil Procedure. Corellium shall

   timely supplement all responses to the Interrogatories as required by the Federal Rules of Civil

   Procedure.




                                                    1
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 3 of 15



                                                 DEFINITIONS

          The terms herein shall be given the broadest meaning allowed under the Federal Rules of

   Civil Procedure and the Local Rules. Additionally, as used herein, the terms set forth below

   shall have the following meanings:

          1. “Corellium,” “Defendant,” “You,” and “Your” means Corellium, LLC and any of its

   predecessors, successors, divisions, direct or indirect subsidiaries, parent entities, or other

   affiliated corporate entities, including any agents or Persons acting on their behalf or under their

   control.

          2. “Plaintiff” means Apple.

          3. This “Action” means the present lawsuit, Apple Inc. v. Corellium, LLC, No. 9:19-cv-

   81160-RS, pending in the United States District Court for the Southern District of Florida.

          4. “Complaint” means the Complaint and Demand for Jury Trial that Plaintiff filed on

   August 15, 2019 (ECF No. 1).

          5. The term “iOS” or “iOS operating system” means Apple’s iOS mobile operating

   system and other Apple operating systems, including iPadOS™, macOS®, watchOS®, and

   tvOS® operating systems. Unless otherwise specified, this term includes any and all versions of

   iOS, separately or inclusively.

          6. The term “iOS Device” means any Apple device or hardware that runs any version of

   iOS, including but not limited to the iPhone®, Mac®, iPad®, Apple Watch®, AirPods®,

   AppleTV®, HomePod™, and iPod Touch®.

          7. “Virtual Device” means software that mimics the physical hardware, functionality,

   and/or look and feel of an iOS Device.




                                                     2
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 4 of 15



          8. “Corellium Apple Product” means all products developed, produced, or sold by

   Corellium that can enable creation of at least one Virtual Device. Unless otherwise specified,

   this term includes any and all versions of such products, separately or inclusively.

          9. “GUI Elements” means the visual design elements, or graphical user interface

   elements, displayed in iOS Devices, including background wallpaper images, icons, and other

   visual features, and all other visual design elements that appear substantially similar to those

   displayed in iOS Devices.

          10. “Security Measures” means all features of iOS and iOS Devices designed to prevent

   access to the software or other material stored on the iOS device, including any measures used to

   protect, encrypt, or otherwise secure applications used by the iOS operating system.

          11. “Person” means any natural person or any legal entity, including, without limitation,

   any business or governmental entity or association.

          12. “Communication(s)” or “Communicated” means all written, oral, telephonic, or other

   utterances of any nature whatsoever, shared, shown, and/or transferred between and/or among

   any Person(s), including, but not limited to, any statements, inquiries, discussions, conversations,

   dialogues, correspondence, consultations, negotiations, agreements, understandings, meetings,

   letters, emails, text messages, voice messages, faxes, notations, telegrams, advertisements,

   interviews, conferences, presentation, and all other Document(s).

          13. “Foreign” means any country except the United States of America.

          14. “Date” means the exact day, month and year, if ascertainable, or the best available

   approximation, including any relationship to other known events (designate whether exact or

   approximate).




                                                    3
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 5 of 15



          15. Electronically Stored Information,” abbreviated as “ESI,” has the same meaning and

   scope as it has in the Federal Rules of Civil Procedure and includes, without limitation, the

   following:

                  (a) structured and unstructured data, as those terms are defined in the Sedona

          Conference Glossary, www.thesedonaconference.org/publications;

                  (b) activity listings of electronic mail receipts and/or transmittals;

                  (c) output resulting from the use of any software program, including, without

          limitation, word processing Documents, spreadsheets, database files, charts, graphs and

          outlines, electronic mail, text messages (SMS, MMS or TMS) iMessages, Blackberry

          Messenger (BBM), AOL Instant Messenger (or similar program) or bulletin board

          programs, operating systems, source code, PRF files, PRC files, batch files, ASCII files,

          and all miscellaneous media on which they reside and regardless of whether said

          electronic data exists in an active file, a deleted file, or file fragment;

                  (d) any and all items stored on computer memories, hard disks, floppy disks, CD

          discs, DVD discs, flash drives, thumb drives, memory cards, magnetic tape, microfiche,

          or in any other vehicle for digital data storage and/or transmittal, such as, but not limited

          to, a personal digital assistant (e.g. Blackberry, Smart Phone or similar device) and file

          folder tabs, and/or containers and labels appended to, or relating to, any physical storage

          device associated with each original and/or copy of all Documents requested herein;

                  (e) any and all items stored on voice-mail systems, websites, company intranet

          sites, chat rooms and social networking websites; and

                  (f) any and all data, data compilations, and data analyses.




                                                      4
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 6 of 15



          16. “Document” means all documents, ESI, and tangible things in the broadest sense

   under Federal Rules of Civil Procedure 34 and Federal Rules of Evidence 1001, and means

   anything that can be read, viewed, heard, or otherwise understood. Subject to and in accordance

   with the Instructions infra, “Document” shall not be limited in any way with respect to medium,

   embodiment, or process of creation, generation, or reproduction; “Document” shall include,

   without limitation, all preliminary, intermediate, and final versions thereof, as well as any

   notations, comment, and marginalia (handwritten or otherwise) appearing thereon or therein;

   “Document” shall include originals (or high quality duplicates), all non-identical copies or drafts,

   and all attachments, exhibits, or similar items. Any Document bearing on any sheet or side

   thereof, any marks, including, without limitation, initials, notations, comments, or marginalia of

   any character which are not part of the original text or reproduction thereof, shall be considered a

   separate Document.

          17. “Identify” means that the following information shall be provided:

                  (a) When used in reference to a Document, state the (i) type of Document; (ii)

                      general subject matter; (iii) Date of the Document; (iv) authors(s),

                      addressee(s) and recipient(s); and (v) any applicable Bates number(s).

                  (b) When used in reference to a product, state: (i) the product’s external and

                      internal product names and numbers; (ii) the date range the product was

                      developed; and (iii) the date range the product was available for sale or

                      license.

                  (c) When used in reference to any natural person, state: (i) the person’s full name;

                      (ii) last known home address; (iii) last known business address and telephone




                                                    5
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 7 of 15



                       number; (iv) last known title or occupation; (v) last known employer; and (vi)

                       if applicable, his or her connection to the subject matter of the request.

                   (d) When used in reference to any legal entity, such as a corporation, company, or

                       person other than a natural person, state: (i) the entity’s name; (ii) the place of

                       incorporation or organization; (iii) the last known address and phone number

                       for its principal place of business; (iv) the type of entity (e.g., corporation,

                       partnership, trust); (v) the entity’s registered agent; and (vi) the nature of the

                       business conducted by the entity.

                   (e) When used in reference to any Communication, state: (i) its date and place;

                       (ii) the Person(s) who participated in it, were present during any part of it, or

                       have knowledge about it; (iii) its form (e.g., telephone conversation, text

                       message, email) and (iv) its content and substance.

           18. “Relating to,” “related to,” “referring to,” “regarding,” or “with respect to,” when

   referring to any given subject matter, means without limitation any information, Document, or

   thing that in whole or in part and directly or indirectly relates to, concerns, regards, discusses,

   describes, depicts, demonstrates, shows, evidences, supports, refutes, contradicts, summarizes,

   analyzes, assesses, bears upon, comments upon, pertains to, constitutes, comprises, involves,

   contains, embodies, reflects, alludes to, identifies, states, mentions, refers to, deals with, or is any

   way relevant to the particular subject matter identified.

           19. “All” should be construed to include the collective as well as the singular and shall

   mean “each,” “any,” and “every.”




                                                      6
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 8 of 15



          20. The connectives “and” and “or” shall be construed either disjunctively or

   conjunctively, as necessary, to bring within the scope of the Request all responses that might

   otherwise be construed to be outside the scope.

          21. “Any” shall be construed to mean “any and all.”

          22. “Including” shall be construed to mean “including without limitation.” “Including” is

   used to emphasize certain examples and should not be construed as limiting the Interrogatory in

   any way.

          23. The use of the singular term of any word includes the plural and vice versa.

          24. The past tense includes the present tense, and vice versa, when the clear meaning is

   not distorted by changing the tense.

                                           INSTRUCTIONS

          1. The following instructions and previous definitions apply to all Interrogatories.

          2. Please answer the following Interrogatories fully.

          3. Please include in Your answer information within Your custody or control, or

   reasonably available to You or any other source from which it may be reasonably secured.

          4. Unless otherwise stated in a particular Interrogatory, the time period for the request

   shall be from the formation of Corellium to the present and continuing into the future.

          5. If any part of the following interrogatories cannot be answered in full, please answer

   to the extent possible, specifying the reason for Your inability to answer the remainder.

          6. If You object to any portion or aspect of an Interrogatory, please state with specificity

   the grounds for Your objection, and provide all information responsive to the portion, if any, to

   which You do not object, pursuant to Rule 33 (b)(4) of the Federal Rules of Civil Procedure.




                                                     7
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 9 of 15



          7. If You assert a claim of privilege (including work product immunity) in objecting to

   any Interrogatory, or any sub-part thereof, and a full response is not provided on the basis of

   such assertion, You are directed to respond to any part of the Interrogatory that is not

   objectionable and furnish the following information with respect to that portion of the

   Interrogatory as to which the claim of privilege is asserted: (1) the nature of the privilege

   (including work product) that is being claimed, (2) the type of information or Document

   withheld, (3) the general subject matter of any Documents or information, (4) the date of any

   Documents, and (5) such other information as is sufficient to Identify any withheld material,

   information, or Communication, including, where applicable, the author(s) or source(s) of any

   document, information, or Communication, the addressee(s) and recipient(s) of any Document,

   information, or Communication, and where not apparent, the relationship of the author(s) or

   source(s) and addressee(s) or recipient(s) to each other.

          8. These Interrogatories are continuing in nature and You are required to supplement or

   correct Your responses pursuant to Federal Rule of Civil Procedure 26(e) in the event that

   additional responsive information or materials are obtained.




                                                     8
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 10 of 15



                                        INTERROGATORIES

   INTERROGATORY NO. 1:

           Identify each version, release, update, or patch, (including any alpha or beta versions) of

   the Corellium Apple Product, including for the cloud-based Corellium Apple Product and all

   private installations of the Corellium Apple Product, with a description of the changes made in

   each successive version.

   INTERROGATORY NO. 2:

           Separately for each version or installation of the Corellium Apple Product Identified in

   Interrogatory No. 1, fully describe the functional flow for the Corellium Apple Product,

   including at least: a) all steps a user takes to set up and access the Corellium Apple Product; b)

   how the user creates a new Virtual Device; c) how an existing Virtual Device is saved; d) how

   the user accesses a saved Virtual Device; e) how a user interacts with a Virtual Device created in

   Corellium Apple Product; and f) how the GUI Elements are determined and displayed to the

   user.

   INTERROGATORY NO. 3:

           Fully describe the process or processes by which the Corellium Apple Product creates a

   new Virtual Device, including any steps taken to bypass any Security Measures that would

   otherwise prevent iOS from being installed on anything other than Apple-manufactured

   hardware.

   INTERROGATORY NO. 4:

           Fully describe the process by which the Corellium Apple Product was developed,

   including but not limited to the circumstances under which the idea for the Corellium Apple

   Product was conceived, the date the development work began, the date the development work




                                                    9
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 11 of 15



   was complete or substantially complete, and all Persons who contributed in any way to the

   Corellium Apple Product.

   INTERROGATORY NO. 5:

          Describe the complete factual and legal basis for Your contention, if any, that You have

   not infringed any of Apple’s asserted copyrights in this Action, including Identifying all

   Documents You will rely upon in support of such contention.

   INTERROGATORY NO. 6:

          Identify and fully describe any and all licenses or authorizations that You contend

   permitted You to create the Corellium Apple Product, including but not limited to describing the

   Person to whom the license or authorization was granted and the Person who granted it, the

   scope of the license or authorization, the date and place the license or authorization was granted,

   for what period of time the license or authorization was granted, under what terms or restrictions

   the license or authorization was granted, and the consideration that was provided for the license

   or authorization.

   INTERROGATORY NO. 7:

          Describe in detail any unpatched bugs, exploits, vulnerabilities, or other software flaws in

   iOS of which Corellium or its employees currently are, or have ever been, aware, and whether

   Corellium has reported any such bugs, exploits, vulnerabilities, or flaws to Apple.

   INTERROGATORY NO. 8:

          Separately for each version or installation of the Corellium Apple Product Identified in

   Interrogatory No. 1, describe in detail Your pricing policies, approaches, and/or strategies for the

   Corellium Apple Product, from the formation of Corellium to the present, including but not




                                                   10
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 12 of 15



   limited to (1) the price(s) at which You have offered the Corellium Apple Product for sale or

   license; and (2) any discounts or promotions given and the bases therefor.

   INTERROGATORY NO. 9:

           Separately for each version or installation of the Corellium Apple Product Identified in

   Interrogatory No. 1, state the following information for the Corellium Apple Product and any

   license of the Corellium Apple Product for each fiscal quarter from the formation of Corellium to

   present: (1) the Dates of each sale or license, (2) the type of sale or license (e.g., private

   installation or access to Corellium Apple Product), (3) the customer for each sale or license, (4)

   the Person(s) billed for each sale or license (whether the same as the customer or different), (5)

   the address where any private installations occurred, (6) the terms of each sale or license, and (7)

   the price paid for each sale or license, including whether no monetary amount was paid.

   INTERROGATORY NO. 10:

           Separately for each version or installation of the Corellium Apple Product Identified in

   Interrogatory No. 1, state the following information for the Corellium Apple Product and any

   license of the Corellium Apple Product for each fiscal quarter from the formation of Corellium to

   present: (1) revenue received by Corellium for each sale or license; (2) costs of any goods sold

   for each private installation of the Corellium Apple Product; (3) standard costs (and any other

   costs) for Corellium; (4) research and development costs attributable to the Corellium Apple

   Product; (5) per-sale or per-license profit, and (6) total profit for Corellium from sales of the

   Corellium Apple Product.

   INTERROGATORY NO. 11:

           Separately for each version or installation of the Corellium Apple Product Identified in

   Interrogatory No. 1, state Your historical and currently projected revenues, projected costs, and




                                                     11
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 13 of 15



   projected per-sale profits for at least five (5) years into the future for the Corellium Apple

   Product.

   INTERROGATORY NO. 12:

          Describe Your advertising, promotion, or marketing of the Corellium Apple Product,

   including the advertising, promotion, or marketing of (1) all features thereof; and (2) all products

   or services used in conjunction with the Corellium Apple Product. Include the Dates, locations,

   and description of all conferences at which one or more Corellium LLC employees publicly

   advertised or discussed the capabilities of the Corellium Apple Product, all paid advertising

   campaigns, all social media promotion, all advertising agencies used, all purchased media buys,

   all free media (including but not limited to interviews given by employees or owners of

   Corellium LLC), and any and all other means of advertising, promoting, or marketing the

   Corellium Apple Product from inception to the present.

   INTERROGATORY NO. 13:

          Identify the date when Corellium first became aware any of Apple’s copyrights alleged in

   the Action, and describe the circumstances under which Corellium first became aware of Apple’s

   copyrights, including Identifying all Persons and Documents through which Corellium first

   became aware of Apple’s copyrights.

   INTERROGATORY NO. 14:

          Identify all actions Corellium has taken with regard to or in response to Apple’s

   copyrights or in the anticipation of any copyright litigation with Apple, including, but not limited

   to, any steps taken by Corellium to inform its customers about Apple’s copyrights or to obscure

   information about Apple’s copyrights from Corellium’s users or customers.




                                                    12
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 14 of 15



   INTERROGATORY NO. 15:

          Identify all Persons who have requested purchase of, license to, or any other access to,

   the Corellium Apple Product to whom Corellium has refused to sell, license, or give access.

   INTERROGATORY NO. 16:

          Identify all Foreign Persons, including but not limited to Foreign governments, public

   and private Foreign agencies, and Foreign companies, who have approached Corellium to learn

   about the Corellium Apple Product or its capabilities, or who have requested purchase of, license

   to, or any other access to the Corellium Apple Product, and describe Corellium’s interactions and

   business with each such Person.

   INTERROGATORY NO. 17:

          Identify all Persons who have offered, formally or informally, to purchase or acquire part

   or all of Corellium’s business and describe the circumstances of each offer.

   INTERROGATORY NO. 18:

          Fully describe all factual and legal bases for each affirmative defense asserted, if any, in

   Your answer to the Complaint.




          Dated: October 9, 2019                 Respectfully submitted,



                                                 By:     /s/ Martin B. Goldberg
                                                        Martin B. Goldberg
                                                        Florida Bar No. 0827029
                                                        mgoldberg@lashgoldberg.com
                                                        rdiaz@lashgoldberg.com
                                                        LASH & GOLDBERG LLP
                                                        100 Southeast Second Street
                                                        Miami, FL 33131
                                                        (305) 347-4040 / (305) 347-4050 Fax


                                                   13
Case 9:19-cv-81160-RS Document 70-1 Entered on FLSD Docket 01/13/2020 Page 15 of 15




                                             Kathryn Ruemmler (pro hac vice)
                                             kathryn.ruemmler@lw.com
                                             Sarang Vijay Damle (pro hac vice)
                                             sy.damle@lw.com
                                             Elana Nightingale Dawson (pro hac vice)
                                             elana.nightingaledawson@lw.com
                                             LATHAM & WATKINS LLP
                                             555 Eleventh Street NW, Suite 1000
                                             Washington, DC 20004
                                             (202) 637-2200 / (202) 637-2201 Fax

                                             Andrew M. Gass (pro hac vice)
                                             andrew.gass@lw.com
                                             LATHAM & WATKINS LLP
                                             505 Montgomery Street, Suite 2000
                                             San Francisco, CA 94111
                                             (415) 391-0600 / (415) 395-8095 Fax

                                             Jessica Stebbins Bina (pro hac vice)
                                             jessica.stebbinsbina@lw.com
                                             LATHAM & WATKINS LLP
                                             10250 Constellation Blvd., Suite 1100
                                             Los Angeles, CA 90067
                                             (424) 653-5500 / (424) 653-5501 Fax

                                             Attorneys for Plaintiff
                                             APPLE INC.




                                        14
